DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/05/2021 and 10/28/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Objection/s to the Specification
The title of the invention, “Light-Source System and Projection Device,” is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: wavelength conversion device, imaging subsystem, light combining device, reflective assembly in claims 1 and 14; light guiding device in claims 2 and 15; first/second relay assembly in claim 5 and 18; first/second reflective unit in claims 7, 8 and 13; .
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections – 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 14-16 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Murai (US 20150109584 A1)
Regarding claims 1 and 14, Murai teaches a projection device comprising light source system (Fig. 12), wherein the light source system comprises: a laser light source (2) configured to emit laser light ([0050]); a supplementary light source (30) configured to emit supplementary light; a wavelength conversion device (44) configured to convert the laser light into excited light, and output first light comprising the excited light and the laser light; and an imaging subsystem (6A, 6B, 7A, 7C, 7D, 8A, 8B, 8D, 8E and 41) configured to form a first light imaging beam, a supplementary light imaging beam, and a mixed light imaging beam, wherein the mixed light imaging beam is formed by a combination of the first light imaging beam and the supplementary light imaging beam, the first light imaging beam, the supplementary light imaging beam and the mixed light imaging beam are transmitted in the imaging subsystem (6A, 6B, 7A, 7C, 7D, 8A, 8B, 8D, 8E and 41) and respectively form a first light imaging optical path, a supplementary light imaging optical path and a mixed light imaging optical path; wherein the imaging subsystem (6A, 6B, 7A, 7C, 7D, 8A, 8B, 8D, 8E and 41) comprises a light combining device (7C and/or 7D) and a light reflective assembly (7A, 7C, 7D, and/or 41), the light combining device (7C and/or 7D) is placed at an intersection of the first light imaging beam and the supplementary light imaging beam and is configured to combine the first light and the supplementary light and transmit combined light along the mixed light imaging optical path, and the reflective assembly (7A, 7C, 7D, and/or 41) is placed between the wavelength conversion device (44) and the light combining device (7C and/or 7D) and is configured to reflect the first light imaging beam (Fig. 12).
Regarding claims 2 and 15, Murai further teaches the imaging subsystem (6A, 6B, 7A, 7C, 7D, 8A, 8B, 8D, 8E and 41) further comprises a light guiding device (7A and/or 41) placed between the laser light source (2) and the wavelength conversion device (44), and configured to guide the laser light to the wavelength conversion device (44) and to guide the first light to the light combining device (7C and/or 7D).
Regarding claims 3 and 16, Murai further teaches the reflective assembly (7A, 7C, 7D, and/or 41) is placed in a spatial structure formed by the light guiding device (7A and/or 41), the light combining device (7C and/or 7D), and the wavelength conversion device (44).

Claim Rejections - AIA  35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 5, 11, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Murai in view of Hu (US 20130258639 A1).
Regarding claims 5 and 18, Murai further teaches the imaging subsystem (6A, 6B, 7A, 7C, 7D, 8A, 8B, 8D, 8E and 41) further comprises a first relay assembly (8A and/or 8E) and a second relay assembly (8D), the first relay assembly (8A and/or 8E) is configured to converge the excited light and arranged between the light guiding device (7A and/or 41) and the light combining device (7C and/or 7D), the second relay assembly (8D) is configured to converge mixed light formed by mixing the excited light and the supplementary light, and 
Murai does not teach the second relay assembly (8D) being arranged between the light combining device (7C and/or 7D) and the wavelength conversion device (44).
Hu teaches the having the filter segments on the wavelength conversion device to include color filters (Fig. 1 and 2).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Murai with Hu to include filters on the wavelength conversion device which results in the second relay assembly being arranged between the light combining device and the wavelength conversion device; because it allows filtering unwanted spectral ranges in the imaging lights
Regarding claims 11 and 20, Murai, as modified by Hu, further teaches the reflective assembly (7A, 7C, 7D, and/or 41) is further configured to reflect the mixed light imaging beam (Fig. 12).

Allowable Subject Matter
Claims 4, 6-10, 12, 13, 17, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 4 and 17, the closest prior art references, Murai and Hu, do not teach, by themselves or in combination with one another, “the first light imaging beam forms an intermediate image on or near the light combining device under an action of the imaging subsystem, and the first light imaging beam and the supplementary light imaging beam are combined at the intermediate image.”  Furthermore, there is no teaching, suggestion or motivation in the prior art references to modify the references in such manner that results in the above claimed limitation/s; hence the invention as claimed by claims 4 and 7 is not obvious to a person of ordinary skill in the art at the time of the invention.

Regarding claims 6, 9 and 19, the closest prior art references, Murai and Hu, do not teach, by themselves or in combination with one another, “the first relay assembly comprises a first convex lens and a second convex lens, an optical axis of the first convex lens is parallel to an optical axis of the second convex lens, the second relay assembly comprises a third convex lens and a fourth convex lens, and an optical axis of the third convex lens is parallel to an optical axis of the fourth convex lens.”  Furthermore, there is no teaching, suggestion or motivation in the prior art references to modify the references in such manner that results in the above claimed limitation/s; hence the invention as claimed by claims 6 and 19 is not obvious to a person of ordinary skill in the art at the time of the invention.
Claims 7, 8, and 10 depend on claim 6 or 9; hence they are also allowable.

Regarding claim 12, the closest prior art references, Murai and Hu, do not teach, by themselves or in combination with one another, “the second relay assembly comprises a third convex lens and a fourth convex lens, and an optical axis of the third convex lens is perpendicular to an optical axis of the fourth convex lens.”  Furthermore, there is no teaching, suggestion or motivation in the prior art references to modify the references in such manner that results in the above claimed limitation/s; hence the invention as claimed by claims 4 and 7 is not obvious to a person of ordinary skill in the art at the time of the invention.
Claim 13 depends on claim 12; hence it is also allowable.

Conclusion
The prior art references cited in PTO-892 are made of record and considered pertinent to applicant's disclosure.
Patent documents US 20200341359 A1, US 11022870 B2, US 20200012177 A1, US 11156908 B2, US 20190179220 A1, US 20210286246 A1, US 11048157 B2, US 20180129124 A1, US 10386705 B2, US 20140347634 A1, US 9664989 B2, US 9939719 B2, US 11340521 B2, US 20170013240 A1, US 10257480 B2, US 20140268069 A1, US 9348200 B2, US 20160131967 A1, US 20130322055 A1, US 20120268503 A1, and US 8894213 B2, disclose light source systems having wavelength conversion device supplemented with another light source.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-LUAN Q LE whose telephone number is (571)270-5362.  The examiner can normally be reached on Monday-Friday; 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272 230303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Virginia 22313-1450

Or faxed to:
(571) 273-8300, (for formal communications intended for entry)
		Or:
(571) 273-7490, (for informal or draft communications, please label “PROPOSED” or “DRAFT”)

Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA  22314

/BAO-LUAN Q LE/
Primary Examiner, Art Unit 2882